                       Case 3:20-cv-02829-VC Document 109 Filed 01/06/21 Page 1 of 1




          Ian N. Feinberg
          ifeinberg@feinday.com
          Feinberg Day LLP
          577 Airport Blvd., Suite 250
          Burlingame, CA 94010
          T: 650.825.4300

          January 6, 2021

          Via Electronic Court Filing

          Honorable Vince Chhabria
          San Francisco Courthouse, Courtroom 4 - 17th Floor
          450 Golden Gate Avenue
          San Francisco, CA 94102

          Re:       Boston Scientific Corporation, et al v. BioCardia, Inc., No. 3:19-cv-05645-VC
                    BioCardia, Inc. v. nVision, et al., No. 3:20-cv-02829-VC

          Dear Judge Chhabria:

                I write in response to Your Honor’s January 4, 2021 Order Vacating Voluntary Dismissals.
          The Court should treat the Rule 17 motions as withdrawn.

          Respectfully submitted,

          /s/ Ian N. Feinberg
          Ian N. Feinberg




Feinberg Day Kramer Alberti Lim Tonkovich & Belloli LLP                                               1
577 Airport Boulevard, Suite 250 • Burlingame, CA 94010
650.825.4300 • 650.460.8443 fax • www.feinday.com
